Citation Nr: 1541465	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the lumbar and thoracic spines.

2. Entitlement to service connection for degenerative arthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   The VARO with jurisdiction over the Veteran's claims is located in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination was conducted in April 2011 after which the examiner opined that it is most likely that the Veteran's back disability is a natural progression of the aging process rather than a continuation of the back pain experienced on active duty.  However, the examiner did not provide a rationale for that opinion or contemplate the veteran's reports of having had symptoms since service.  Therefore, the Board finds the examination to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to assess the etiology of his back and neck disabilities.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner must respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's thoracolumbar spine disability began in service, was caused by service, or is otherwise related to any aspect of service, to include the Veteran's in-service motor vehicle accident?

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's cervical spine disability began in service, was caused by service, or is otherwise related to any aspect of service, to include the Veteran's in-service motor vehicle accident?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided. The examiner must not only document the Veteran's assertions that he has had back and neck symptoms since service, he or she must consider and discuss those complaints in the opinion.

2. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2015).
 
3. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




